


MODIFICATION OF NOTE, MORTGAGE AND OTHER AGREEMENTS


This Modification of Note, Mortgage and other Agreement (the “Modification”) is
made to be effective as of July 1, 2014 (the “Effective Date”) by and between
PACIFIC SUNWEAR STORES CORP., a California corporation (the “Maker”) whose
address is 3450 East Miraloma Avenue, Anaheim, California 92806, and AMERICAN
NATIONAL INSURANCE COMPANY, a Texas insurance company (the “Noteholder”), whose
address is Attn: Mortgage and Real Estate Investments, 2525 South Shore Blvd.,
Suite 207, League City, Texas 77573, to evidence their agreement as follows:


WHEREAS, Maker executed that certain Mortgage, Security Agreement, Financing
Statement and Fixture Filing (the “Mortgage”) dated August 20, 2010, recorded
with the Johnson County, Register of Deeds in Book 201008, Page 008610, covering
the property more particular described therein(“Mortgaged Property”), securing
payment of a Promissory Note of even date therewith in the original principal
amount of $13,000,000.00, executed by Maker, and payable to the order of
Noteholder, bearing interest as therein provided and being due and payable as
therein provided (the “Note”);


WHEREAS, the Note, Mortgage and all other documents which secure, evidence or
relate to the Note together with any extensions, renewals, replacements,
amendments and modifications, including this Modification, are collectively
referred to herein as the “Loan Documents”.


WHEREAS, the Noteholder is the owner and holder of the Note and the Mortgage and
all other rights and interests securing payment of the Note; and


WHEREAS, Maker desires to amend the Mortgage and the Note, and Noteholder has
agreed to such amendments as described herein.


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.
Modification of the Note.     The Note is hereby modified as follows:



a.
Maturity Date. The Maturity Date of the Note is extended to July 1, 2021
(“Extended Maturity Date”). Notwithstanding any contrary provisions of any Loan
Document, Maker shall have no further right to extend the Maturity Date of the
Note.



b.
Additional Advance; Balance of Note; Interest Rate Adjustment; Payment of Note.
Maker and Noteholder agree that upon the Effective Date, the unpaid principal
balance of the Note is $12,095,898.40 (“Original Principal Balance”) and
interest has been paid through June 30, 2014. At the request of Maker,
Noteholder has agreed to increase the principal balance of the Note with an
additional advance in the amount of $224,101.60 (“Additional Advance”), which
Maker advises Noteholder will be applied to fund the payment of fees,
commissions and expenses incurred by Noteholder and Maker, in connection with
this Modification, bringing the principal balance on the Note to $12,320,000.00
(“Adjusted Principal Balance”). In addition, the Contract Rate under the Note
shall be modified, as of the date of the disbursement of the Additional Advance
(“Disbursement Date”), to the rate of five and twenty-five hundredths percent
(5.25%) per annum (the “Adjusted Contract Rate”). Principal and accrued interest
is payable by Maker to the order of Noteholder in monthly installments of
$72,484.39 each, the first installment to become due and payable on August 1,
2014 and one of said installments to become due and payable on the same day of
each and every succeeding calendar month thereafter to the Extended Maturity
Date,




--------------------------------------------------------------------------------




at which time the entire unpaid principal amount, any interest accrued but
remaining unpaid, and all other sums due under the Loan Documents, shall be due
and payable.


c.
No Further Advances. Notwithstanding anything to the contrary in this
Modification or any other Loan Document, Maker and Noteholder agree that upon
the Disbursement Date, the Note shall be fully funded and Maker shall not be
entitled to request or receive any additional advances under the Note, as
amended hereby.



d.
Paragraph one (1) of the Note shall be amended by adding the following language:



“Maker acknowledges and agrees that (i) the monthly installment described in
this paragraph is based on the Adjusted Contract Rate and (ii) Noteholder may,
but is not obligated to, recalculate the monthly installment due under this Note
based upon any change in the rate of interest in effect under this Note,
including, but not limited to, a change in interest rate resulting from
calculation of interest at the Default Rate as provided in this Note.”


e.
Paragraph nine (9) of the Note shall be deleted in its entirety and replaced
with the following:



“This Note shall not be prepayable in whole or in part prior to July 1, 2017
(“Closed Prepayment Period”). Thereafter, Maker reserves the privilege of paying
this Note in full on any interest payment date; provided, however, that in
addition to the principal and accrued interest payable upon any such prepayment,
Maker agrees and promises to pay a premium equal to a percentage of the
principal remaining unpaid on the interest payment date next preceding the date
of such prepayment according to the following schedule: four percent (4%) during
the period commencing July 1, 2017 and ending June 30, 2018; three percent (3%)
during the period commencing July 1, 2018 and ending June 30, 2019; two percent
(2%) during the period commencing July 1, 2019 and ending June 30, 2020; one
percent (1%) during the period commencing July 1, 2020 and ending June 30, 2021,
and thereafter until the loan is paid in full; provided that no premium shall be
due on payments made within 120 days of the Extended Maturity Date or as a
result of the application of insurance or condemnation proceeds to the repayment
of the indebtedness due under this Note. If during the Closed Prepayment Period,
an Event of Default hereunder exists and the Extended Maturity Date is
accelerated by Noteholder, a tender of payment of the amount necessary to
satisfy the entire indebtedness evidenced by this Note, as amended, or secured
by the Mortgage, as amended, or the other Loan Documents made at any time prior
to a foreclosure sale shall be deemed to constitute an attempted evasion by
Maker of the preceding restrictions on the right of prepayment and shall be
deemed a voluntary prepayment hereunder, and such payment must therefore include
a prepayment fee equal to the lesser of (a) the prepayment fee provided for in
this paragraph, or if no fee is provided, 8% on the then outstanding principal
balance, or (b) the maximum amount, which when added to all other interest
charged, paid or contracted for hereunder, would not exceed the Maximum
Nonusurious Rate for this loan.


2.
Modification of Mortgage and other Loan Documents. The liens, security
interests, assignments and other rights evidenced by the Mortgage, as previously
amended, and the other Loan Documents, as previously amended, are renewed and
extended to secure payment of the Note as amended hereby.






--------------------------------------------------------------------------------




3.
Conditions Precedent to Effectiveness. The effectiveness of this Modification
shall be conditioned upon the receipt of all or verification of the following
documents and events upon terms and conditions acceptable to Noteholder:



a.
a duly executed original of this Modification signed by all parties hereto, with
all such signatures being notarized;



b.
any and all other documentation as Noteholder may reasonably require.



4.
Maker’s Representations and Warranties. Maker represents and warrants that
Maker: (i) is fully aware of and clearly understands all of the terms and
provisions contained in this Modification; (ii) has voluntarily, with full
knowledge and without coercion or duress of any kind, entered into this
Modification; (iii) is not relying on any representation, whether written or
oral, express or implied, made by Noteholder other than as set forth in this
Modification; (iv) on its own initiative has made proposals to the Noteholder,
the terms of which are reflected by this Modification; and (v) has received
actual and adequate consideration to enter into this Modification.



5.
Miscellaneous.



a.
Except as expressly modified hereby, the provisions of the Loan Documents shall
continue in full force and effect, and the Maker acknowledges and reaffirms its
liability to Noteholder thereunder. In the event of any inconsistency between
this Modification and the terms of the Loan Documents, this Modification shall
govern.



b.
In case any one or more of the provisions contained in this Modification shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision hereof, and this Modification shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.



c.
Noteholder does not, by its execution of this Modification, waive any rights it
may have against any person not a party hereto.



d.
This Modification may be executed in multiple counterparts, each of which shall
constitute an original instrument, but all of which shall constitute one and the
same agreement.



e.
All headings and captions in this Modification are for convenience of reference
only and shall not be used in the interpretation of any provisions of this
Modification.



f.
Time is of the essence of this Modification.



g.
Where appropriate, all references to the singular shall include the plural and
vice versa and all references to any gender shall include the others.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Modification of the date
first set forth above.
                    
 
MAKER:


 
 
 
 
PACIFIC SUNWEAR STORES CORP.,
 
a California corporation
 




 
By:
/s/ CRAIG E. GOSSELIN
 
Name:
CRAIG E. GOSSELIN
 
Its:
PRESIDENT
 
 
 
 
 
 





(See Attached Notary)



































































--------------------------------------------------------------------------------




 
NOTEHOLDER:
 
 
 
AMERICAN NATIONAL INSURANCE
 
COMPANY, a Texas insurance company
 
 
 
 
By:
/s/ ROBERT J. KIRCHNER
 
Name:
ROBERT J KIRCHNER
 
Title:
VICE PRESIDENT

                        
THE STATE OF TEXAS
§


§
COUNTY OF GALVESTON
§



BEFORE me ____________________, a Notary Public, on this day personally appeared
______________________, the _________________ of AMERICAN NATIONAL INSURANCE
COMPANY, a Texas insurance company, on behalf of said insurance company, known
to me to be the person whose name is subscribed to the foregoing instrument and
acknowledged to me that he executed the same for the purposes and consideration
therein expressed.


Given under my hand and seal of office this ____ day of June 2014.




_________________________________
NOTARY PUBLIC-STATE OF TEXAS









